          Case 1:19-cr-00134-LAP Document 82
                                          81 Filed 10/30/20
                                                   10/29/20 Page 1 of 1




                                        The Law Office of
                                     Bertram C. Okpokwasili
                                  201 Montgomery Street, 2nd Floor, Suite 263
                                           Jersey City, N.J. 07302
                                         Telephone: (201) 771-0394
                                            Fax: (201) 839-3352
Bertram C. Okpokwasili, Esq.*
Email: Bertram@bcolawfirm.com
_____________
* Member of the New York Bar and New Jersey Bar

BY ECF                                                      October 29, 2020
                                        The sentencing scheduled for November 12,
The Honorable Loretta A. Preska         2020, is adjourned until February 22, 2021
United States District Court            at 10:30 am. SO ORDERED.
Southern District of New York
500 Pearl Street
                                                                                   October 30, 2020
New York, New York 10007

                Re: United States of America v. Augustine Hernandez Diaz
                             Docket No. 1:19-cr-00134-(LAP)
Dear Judge Preska:

        Defense counsel respectfully submits to the Court this request to adjourn the November
12, 2020 sentencing in the above referenced matter to a date in February 2021 or to a date soon
thereafter that is convenient for the Court’s schedule. Although the jails have just recently opened
up to Attorneys on a limited basis, with Covid-19 rates increasing nationwide, there is little
possibility of coordinating the attendance of family members at his sentencing in November and
may not be for the near future. AUSA Nicholas Chiuchiolo on behalf of the Government, consents
to this request. Should the Court have any questions or require additional information please
contact me.
                                                                   Respectfully,

                                                                   /s/ BCO

                                                                   Bertram C. Okpokwasili, Esq.
CC: AUSA(s) Nicholas Chiuchiolo via ECF
